             Case 4:19-cv-04794-JST Document 1 Filed 08/14/19 Page 1 of 16




 1   Mark L. Javitch (CA SBN 323729)
     JAVITCH LAW OFFICE
 2   480 S. Ellsworth Ave
     San Mateo, CA 94401
 3   Telephone: 650-781-8000
 4   Facsimile: 650-648-0705
     mark@javitchlawoffice.com
 5   Attorney for Plaintiff

 6
 7
 8
 9                                    UNITED STATES DISTRICT COURT

10                                NORTHERN DISTRICT OF CALIFORNIA

11
     ALLISON L. JAVITCH,                                   Case No.: 3:19-cv-04794
12
                         Plaintiff,
                                                           COMPLAINT
13   v.
14                                                         JURY TRIAL DEMANDED
     SILVERLINE HOME REMODELING INC.,
     DBA SILVERLINE SOLAR, a California
15   Corporation, SIMPLY SOLAR, a California
16   Corporation, EQUISOLAR, INC., a California
     Corporation, JOHN DOES 1, an unknown
17   business entity,

18                     Defendants.

19
                                                COMPLAINT
20
21          1.    Plaintiff ALLISON L. JAVITCH (“Plaintiff”) brings this Complaint and Demand for
22
     Jury Trial against Defendants SILVERLINE HOME REMODELING INC., DBA SILVERLINE
23
     SOLAR, (“Silverline”) SIMPLY SOLAR, (“Simply”) EQUISOLAR, INC., (“Equisolar”) and
24
     Defendant JOHN DOE 1 (“John Doe 1”), (together, “Defendants”) to stop their illegal practice of
25
26   making unauthorized calls that play prerecorded voice messages to cellular telephones.

27
28
                                                       1
                                                                                              3:19-cv-04794
                 Case 4:19-cv-04794-JST Document 1 Filed 08/14/19 Page 2 of 16




 1                                        NATURE OF THE ACTION

 2          2.      In the course of selling solar panels, on behalf of Silverline, Simply and, Equisolar, their
 3   agent John Doe 1, placed calls employing a prerecorded voice message to Plaintiff’s cell phone.
 4
            3.      However, Defendants did not possess express written consent prior to placing these calls
 5
     and, are therefore in violation of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.
 6
            4.      Congress enacted the TCPA in 1991 to restrict the use of sophisticated telemarketing
 7
 8   equipment that could target millions of consumers en masse. Congress found that these calls were not

 9   only a nuisance and an invasion of privacy to consumers specifically but were also a threat to interstate

10   commerce generally. See S. Rep. No. 102-178, at 2-3 (1991), as reprinted in 1991 U.S.C.C.A.N. 1968,
11   1969-71.
12
            5.      The TCPA targets unauthorized calls exactly like the ones alleged in this case, based on
13
     Defendants’ use of technological equipment to spam consumers with its advertising on a grand scale.
14
            6.      By placing the calls at issue, Defendants have violated the statutory rights of Plaintiff.
15
16          7.      In 2013, the FCC required prior express written consent for all autodialed or prerecorded

17   telemarketing calls (“robocalls”) to wireless numbers and residential lines. Specifically, it ordered that:

18          [A] consumer’s written consent to receive telemarketing robocalls must be signed and be
            sufficient to show that the consumer: (1) received “clear and conspicuous disclosure” of the
19          consequences of providing the requested consent, i.e., that the consumer will receive future calls
20          that deliver prerecorded messages by or on behalf of a specific seller; and (2) having received
            this information, agrees unambiguously to receive such calls at a telephone number the consumer
21          designates.[] In addition, the written agreement must be obtained “without requiring, directly or
            indirectly, that the agreement be executed as a condition of purchasing any good or service.[]”
22
     In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C. Rcd.
23
     1830, 1844 (2012) (footnotes omitted) (“the FCC Letter”).
24
25
26
27
28
                                                          2
                                                                                                     3:19-cv-04794
                 Case 4:19-cv-04794-JST Document 1 Filed 08/14/19 Page 3 of 16




 1                                                  PARTIES

 2          8.      Plaintiff ALLISON L. JAVITCH is a natural person and is a citizen of the Northern
 3   District of California.
 4
            9.      Defendant Silverline is a corporation organized and existing under the laws of the State
 5
     of California with its principal place of business at 21410 Chase Street #4, Canoga Park CA 91304.
 6
            10.     Defendant Simply is a corporation organized and existing under the laws of the State of
 7
 8   California with its principal place of business at 1740 Corporate Circle, Petaluma, CA 94954.

 9          11.     Defendant Equisolar is a corporation organized and existing under the laws of the State of

10   California with its principal place of business at 16530 Ventura Blvd., Ste. 104, Encino, CA 91436.
11          12.     Defendant John Doe 1 is an unknown business entity.
12
13                                       JURISDICTION AND VENUE

14
            13.     This Court has federal subject matter jurisdiction under 28 U.S.C. § 1331, as the action
15
16   arises under the Telephone Consumer Protection Act, 47 U.S.C. § 227, which is a federal statute.

17          14.     This Court has specific personal jurisdiction over Defendants because Defendants

18   purposefully directed their sales efforts into California by making automated phone calls into
19   California, including to Plaintiff, a California resident, who answered the calls while she was in
20
     California, the calls being the incident from which this lawsuit directly arose.
21
            15.     This Court also has general jurisdiction over Silverline, Simply, and Equisolar because
22
     they are California Corporations with their principal places of business also in California.
23
24          16.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because Defendants

25   principally do business and regularly call and transact business in the State of California and in this

26   District, including the wrongful conduct giving rise to this case, which occurred substantially in this
27   District.
28
                                                          3
                                                                                                    3:19-cv-04794
              Case 4:19-cv-04794-JST Document 1 Filed 08/14/19 Page 4 of 16




 1                                       FACTUAL ALLEGATIONS

 2
           17.     Defendants Silverline, Simply and Equisolar sell electricity-generating solar panels for
 3
 4   residential homes.

 5         18.     Defendant John Doe 1 is an unknown business entity.

 6         19.     To increase their sales of solar panels, Silverline, Simply and Equisolar hired Defendant
 7   John Doe 1 to market their products.
 8
           20.     On behalf of Silverline, Simply, and Equisolar, John Doe 1 placed calls using
 9
     prerecorded voice messages to Plaintiff.
10
           21.     On July 1, 2019, Plaintiff received 5 telephone calls to her cellular telephone ending in
11
12   8902 from the number (650) 387-1750 at 9:28 AM, 9:38 AM, 10:02 AM, and 10:29 AM.

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        4
                                                                                                   3:19-cv-04794
              Case 4:19-cv-04794-JST Document 1 Filed 08/14/19 Page 5 of 16




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
           22.     Plaintiff never consented to receive calls from Defendants. Plaintiff had no previous
21
     relationship with Defendants or knowledge of them prior to this incident.
22
23         23.     After receiving three calls, Plaintiff finally answered the fourth call at 10:13 AM and the

24   fifth call at 10:29 AM. Both times, Plaintiff heard a prerecorded message from “Lisa” offering to

25   provide “solar solutions” to “qualified homeowners.” In order to identify the caller, Plaintiff followed
26   the instructions of the prerecorded voice message and answered the automated survey. Plaintiff knew
27
28
                                                         5
                                                                                                  3:19-cv-04794
               Case 4:19-cv-04794-JST Document 1 Filed 08/14/19 Page 6 of 16




 1   this survey was automated because “Lisa” would respond with a nonresponsive answer to Plaintiff

 2   and/or ignore Plaintiff’s response altogether and continue with the survey questions.
 3         24.     Following the automated survey and several “beeps,” Plaintiff was then connected with a
 4
     live representative for Defendant John Doe 1.
 5
           25.     The representative from John Doe 1 went through the same questions as the automated
 6
     survey, including asking Plaintiff’s home address.
 7
 8         26.     Plaintiff asked the representative the name of the company he worked for, but he did not

 9   answer.

10         27.     The representative from John Doe 1 informed Plaintiff that it would soon call to follow
11   up with Plaintiff again.
12
           28.     On July 2, 2019, Plaintiff received a telephone call from Defendant Simply. Defendant
13
     Simply informed Plaintiff that it was following up on its previous call regarding solar panels.
14
           29.     Defendant Simply then sent an email to Plaintiff to solicit a home solar consultation.
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                          6
                                                                                                  3:19-cv-04794
               Case 4:19-cv-04794-JST Document 1 Filed 08/14/19 Page 7 of 16




 1   30.    Also, on July 2, 2019, Plaintiff received a text message from Defendant Silverline which was

 2          “confirming [Plaintiff’s] appointment for tomorrow at 6 PM for solar.”
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16          31.      On July 3, 2019, Plaintiff received a call from Equisolar at the number 469-312-5418.

17   Defendant Equisolar informed Plaintiff that it was following up on its earlier call regarding solar panel
18   installation.
19
20                                  BASIS FOR LIABILITY: DIRECT LIABILITY

21          32.      By structuring their businesses with a hidden party performing robocalling to promote
22   their services, Silverline, Simply and Equisolar have effectively outsourced their illegal robocalling to a
23
     third-party.
24
            33.      But this is not a basis for avoiding liability. There is no way to identify John Doe 1 at
25
     this stage, other than through the records of Silverline, Simply and Equisolar.
26
27
28
                                                           7
                                                                                                     3:19-cv-04794
              Case 4:19-cv-04794-JST Document 1 Filed 08/14/19 Page 8 of 16




 1         34.     On May 9, 2013, the FCC confirmed this principle in a Declaratory Ruling holding that

 2   sellers may not avoid liability by outsourcing telemarketing:
 3          [A]llowing the seller to avoid potential liability by outsourcing its telemarketing activities to
 4   unsupervised third parties would leave consumers in many cases without an effective remedy for
     telemarketing intrusions. This would particularly be so if the telemarketers were judgment proof,
 5   unidentifiable, or located outside the United States, as is often the case. Even where third-party
     telemarketers are identifiable, solvent, and amenable to judgment limiting liability to the telemarketer
 6   that physically places the call would make enforcement in many cases substantially more expensive and
     less efficient, since consumers (or law enforcement agencies) would be required to sue each marketer
 7   separately in order to obtain effective relief. As the FTC noted, because “[s]ellers may have thousands
 8   of ‘independent’ marketers, suing one or a few of them is unlikely to make a substantive difference for
     consumer privacy.
 9
           May 2013 FCC Ruling, 28 FCC Rcd at 6588 (¶ 37) (internal citations omitted).
10
11                                             AGENCY ALLEGATIONS
12
           35.     The May 2013 FCC Ruling rejected a narrow view of TCPA liability, including the
13
     assertion that a seller’s liability requires a finding of formal agency and immediate direction and control
14
     over the third-party who placed the telemarketing call. Id. at 6587 n. 107.
15
16         36.     Prior to conducting discovery in this litigation, due to the anonymous nature of

17   robocalling, Plaintiff has no way to identify Defendant John Doe 1 or the exact party who called her

18   phone.
19         37.     However, for the purposes of TCPA liability, Plaintiff is not expected to know this
20
     information at the pleading stage.
21
           38.     The May 2013 FCC Ruling states that called parties may obtain “evidence of these kinds
22
     of relationships . . . through discovery, if they are not independently privy to such information.” Id. at
23
24   6592-593 (¶ 46). Moreover, evidence of circumstances pointing to apparent authority on behalf of the

25   telemarketer “should be sufficient to place upon the seller the burden of demonstrating that a reasonable

26   consumer would not sensibly assume that the telemarketer was acting as the seller’s authorized agent.”
27   Id. at 6593 (¶ 46).
28
                                                          8
                                                                                                    3:19-cv-04794
              Case 4:19-cv-04794-JST Document 1 Filed 08/14/19 Page 9 of 16




 1         39.     Even if Defendants Silverline, Simply and Equisolar allege that they did not personally

 2   make the TCPA-violating calls, Defendants Silverline, Simply and Equisolar are liable for Defendant
 3   John Doe 1’s actions if it took steps to cause the calls to be made, or if the calls were made pursuant to
 4
     Defendants Silverline, Simply and Equisolar’s actual authority, apparent authority and/or ratification,
 5
     or pursuant to joint enterprise or acting in concert liability.
 6
 7                            BASIS FOR LIABILITY: ACTUAL AUTHORITY
 8
           40.     Defendants Silverline, Simply and Equisolar authorized John Doe 1 to generate
 9
     prospective customers. Defendants’ integration of robocalling into its sales process was so seamless
10
     that it appeared to an outside party like Plaintiff that John Doe 1 was the telemarketing department of
11
12   Defendants Silverline, Simply and Equisolar.

13         41.     But apparently, John Doe 1 was an outside firm that Defendants hired, which permitted

14   Defendants Silverline, Simply and Equisolar to enjoy the benefits of mass robocalling while moving
15   the illegal activity “outside their purview.”
16
           42.     Accordingly, the FCC has explained that its “rules generally establish that the party on
17
     whose behalf a solicitation is made bears ultimate responsibility for any violations.” See In re Rules &
18
     Regulations Implementing the TCPA, CC Docket No. 92-90, Memorandum Opinion and Order, 10
19
20   FCC Rcd 12391, 12397 (¶ 13) (1995).

21         43.     In their January 4, 2008 ruling, the FCC reiterated that a company on whose behalf a

22   telephone call is made bears the responsibility for any violations. Id. (specifically recognizing “on
23   behalf of” liability in the context of an autodialed or prerecorded message call sent to a consumer by a
24
     third party on another entity’s behalf under 47 U.S.C. § 227(b)).
25
           44.     More specifically, the May 2013 FCC Ruling held that, even in the absence of evidence
26
     of a formal contractual relationship between the seller and the telemarketer, a seller is liable for
27
28
                                                          9
                                                                                                     3:19-cv-04794
             Case 4:19-cv-04794-JST Document 1 Filed 08/14/19 Page 10 of 16




 1   telemarketing calls if the telemarketer “has apparent (if not actual) authority” to make the calls. 28 FCC

 2   Rcd at 6586 (¶ 34).
 3         45.       Silverline, Simply and Equisolar manifested to John Doe 1 that they wanted John Doe 1
 4
     to recruit particular types of customers for them on a large scale.
 5
           46.       John Doe 1 accepted the undertaking.
 6
           47.       There was an understanding that Silverline, Simply and Equisolar controlled John Doe 1
 7
 8   by specifying the criteria of potential customers that would be most profitable for Defendants to sell to

 9   after they had been robocalled.

10         48.       Silverline, Simply and Equisolar each confirmed they were soliciting Plaintiff pursuant to
11   the robocall.
12
           49.       Upon information and belief, Defendants requested that John Doe 1 enter the names and
13
     telephone numbers into its customer relationship manager software of the people who were robocalled
14
     and expressed interest in Defendants’ solar panels.
15
16         50.       Upon information and belief Defendants required that John Doe 1 format its robocalling

17   results into a format to be directly imported into Defendants’ customer relationship manager system so

18   that their Salespeople could make follow up solicitations to the robocall victims.
19
20                           BASIS FOR LIABILITY: APPARENT AUTHORITY

21         51.       The May 2013 FCC Ruling further clarifies the circumstances under which a telemarketer

22   has apparent authority:
23         [A]pparent authority may be supported by evidence that the seller allows the outside sales
24         entity access to information and systems that normally would be within the seller’s exclusive
           control, including: access to detailed information regarding the nature and pricing of the
25         seller’s products and services or to the seller’s customer information. The ability by the outside
           sales entity to enter consumer information into the seller’s sales or customer systems, as well
26         as the authority to use the seller’s trade name, trademark and service mark may also be relevant.
           It may also be persuasive that the seller approved, wrote or reviewed the outside entity’s
27         telemarketing scripts. Finally, a seller would be responsible under the TCPA for the
28
                                                         10
                                                                                                    3:19-cv-04794
              Case 4:19-cv-04794-JST Document 1 Filed 08/14/19 Page 11 of 16




 1           unauthorized conduct of a third-party telemarketer that is otherwise authorized to market on
             the seller’s behalf if the seller knew (or reasonably should have known) that the telemarketer
 2           was violating the TCPA on the seller’s behalf and the seller failed to take effective steps within
             its power to force the telemarketer to cease that conduct.
 3
 4           28 FCC Rcd at 6592 (¶ 46).

 5           52.    Silverline, Simply and Equisolar authorized John Doe 1 to generate prospective

 6   customers for them.
 7           53.    The integration of their sales efforts with robocalling by Silverline, Simply and Equisolar
 8
     used was so seamless that it appeared to Plaintiff from the email and calls she received that John Doe 1
 9
     was one and the same company with Silverline, Simply and/or Equisolar.
10
             54.    Silverline, Simply and Equisolar all confirmed that they were continuing the sales
11
12   process first initiated by John Doe 1’s robocalling.

13           55.    Plaintiff reasonably believed and relied on the fact that John Doe 1 had received

14   permission and instructions to conduct activity on their behalf by Silverline, Simply and Equisolar
15   gave.
16
                                    BASIS FOR LIABILITY: RATIFICATION
17
             56.    Silverline, Simply and Equisolar knowingly and actively accepted business that
18
19   originated through the illegal robocalls placed by John Doe 1.

20           57.    By accepting these contacts, Defendants Silverline, Simply and Equisolar “manifest[ed]
21   assent or otherwise consent[ed] . . . to act” on behalf of John Doe 1, as described in the Restatement
22
     (Third) of Agency.
23
             58.    Silverline, Simply and Equisolar ratified John Doe 1’s TCPA violations by knowingly
24
     accepting the benefit of a potential new customer entered into their computer databases, despite that
25
     these records were generated illegally.
26
27
28
                                                            11
                                                                                                      3:19-cv-04794
                Case 4:19-cv-04794-JST Document 1 Filed 08/14/19 Page 12 of 16




 1             59.   Defendants took advantage of the violations by having their salespeople solicit the

 2    prospective customers while turning a blind eye to the way the potential customer was identified.
 3             60.   Defendants ratified John Doe 1’s TCPA violations by being willfully ignorant of the
 4
      violations or by being aware that such knowledge was lacking.
 5
               61.   Silverline, Simply and Equisolar ratification caused John Doe 1 to have the actual
 6
      authority of Silverline, Simply and Equisolar. Restatement § 4.01 cmt. b.
 7
 8
                                BASIS FOR LIABILITY: JOINT ENTERPRISE
 9
               62.   Silverline, Simply and Equisolar each had a tacit agreement or approved of after the fact
10
     with John Doe 1 for the sale of their products pursuant to John Doe 1’s illegal robocalls.
11
12             63.   Defendants were part of a common enterprise and had a community of interest in selling

13   solar panels.

14             64.   Defendants had an equal right to control the conduct thereof by specifying the type of
15   people to be called and the questions that should be asked to people that were robocalled.
16
               65.   Defendants had a duty to exercise due care when marketing their products.
17
               66.   John Doe 1’s violation of the TCPA is negligence per se.
18
               67.   Because of John Doe 1’s negligence, Plaintiff suffered damage.
19
20             68.   Silverline, Simply and Equisolar are joint and severally liable for the resulting damage

21   caused by John Doe 1.

22                             BASIS FOR LIABILITY: ACTING IN CONCERT
23             69.   Silverline, Simply and Equisolar acted in concert with John Doe 1 when they arranged to
24
     solicit the people that were identified pursuant to John Doe 1’s illegal robocalls.
25
               70.   Defendants were part of a common design to robocall consumers and then sell them solar
26
     panels.
27
28
                                                          12
                                                                                                    3:19-cv-04794
                  Case 4:19-cv-04794-JST Document 1 Filed 08/14/19 Page 13 of 16




 1             71.     Defendants had a tacit understanding that John Doe 1 was robocalling in violation of the

 2   TCPA.
 3             72.     Silverline, Simply and Equisolar knew that John Doe 1’s conduct was a breach of duty to
 4
     Plaintiff.
 5
               73.     Silverline, Simply and Equisolar gave John Doe 1 substantial assistance in accomplishing
 6
     the tortious result, including compensating John Doe 1 for generating customers pursuant to robocalls
 7
 8   and giving instructions on how to represent them and what to ask the people that had been robocalled.

 9             74.     Silverline, Simply and Equisolar furthered the tortious conduct by their cooperation and

10   request, and lending aid to John Doe 1, and adopting John Doe 1’s acts for their own benefit.
11             75.     Silverline, Simply and Equisolar’s own conduct constitutes a breach of duty to Plaintiff.
12
               76.     Plaintiff’s injury is indivisible.
13
               77.     All Defendants acted tortiously and the harm resulted from the robocalling of John Doe
14
     1.
15
16             78.     Silverline, Simply and Equisolar are joint and severally liable for the resulting damage

17   caused by John Doe 1.

18
                                            FIRST CAUSE OF ACTION
19                               Willful and/or Knowing Violation of 47 U.S.C. § 227
20                                   Telephone Consumer Protection Act of 1991
                                                (Against all Defendants)
21
               79.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.
22
               80.     Defendant John Doe 1, the agent of Silverline, Simply and Equisolar, placed calls to
23
24        Plaintiff’s cellular telephone for the purpose of advertising Defendants’ solar panel products and

25        services.

26             81.     Plaintiff never consented to receive calls from Defendants. Plaintiff had no relationship
27        with Defendants.
28
                                                             13
                                                                                                        3:19-cv-04794
            Case 4:19-cv-04794-JST Document 1 Filed 08/14/19 Page 14 of 16




 1         82.     The calls were made for the purpose of soliciting Defendants’ solar panels.

 2         83.     When Plaintiff answered, Plaintiff heard a prerecorded voice message as proscribed by
 3   47 U.S.C. § 227(b)(1)(A)(iii).
 4
           84.     As a result of its unlawful conduct, Defendants caused damages under 47 U.S.C. §
 5
     227(b)(3)(B), entitling Plaintiff to recover $500 in civil penalties and an injunction requiring
 6
     Defendants to stop their illegal calling.
 7
 8         85.     Not only did Defendants violating the TCPA, it did so “knowingly” and/or “willfully”

 9   under 47 U.S.C. § 227(b)(3)(C).

10         86.     If the court finds that Defendants willfully or knowingly violated this subsection, the
11   court may exercise its discretion to increase the amount of the award from $500 to $1500 per violation
12
     under 47 U.S.C. § 227(b)(3)(C).
13
           87.     Silverline, Simply and Equisolar are liable for John Doe 1’s violations through the
14
     vicarious liability principles pled herein.
15
16
                                       SECOND CAUSE OF ACTION
17                                Violation of Cal. Civ. Code §1770(a)(22)(A)
                                   California Consumers Legal Remedies Act
18                                          (Against all Defendants)
19         88.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.
20
           89.     Cal. Civ. Code §1750, et seq., California’s Consumer Legal Remedies Act, prohibits a
21
     specific list of 27 unfair business practices.
22
           90.     Cal. Civ. Code §1770(a)(22)(A) prohibits “[d]isseminating an unsolicited prerecorded
23
24   message by telephone without an unrecorded, natural voice first informing the person answering the

25   telephone of the name of the caller or the organization being represented, the address or the telephone

26   number of the caller, and without first obtaining the consent of that person to listen to the prerecorded
27   message.”
28
                                                         14
                                                                                                    3:19-cv-04794
               Case 4:19-cv-04794-JST Document 1 Filed 08/14/19 Page 15 of 16




 1        91.      Defendant John Doe 1, the agent of Silverline, Simply and Equisolar, violated Cal. Civ.

 2   Code §1770(a)(22)(A) by playing a prerecorded voice message to Plaintiff’s cell phone without first
 3   asking for her consent with a natural voice.
 4
          92.      Silverline, Simply and Equisolar are liable for John Doe 1’s violations through the
 5
     vicarious liability principles pled herein.
 6
          93.      Consumers who suffer damage due to an unlawful business practice may bring an action
 7
 8   to enjoin a corporation’s unlawful business practices throughout the state on behalf of the general

 9   public.

10        94.      Plaintiff is entitled to injunctive relief and attorney’s fees.
11
12                                       THIRD CAUSE OF ACTION
                                         Negligence / Negligence Per Se
13                                          (Against all Defendants)

14        95.      Plaintiff incorporates the foregoing allegations as if fully set forth herein.
15        96.      Defendants had a duty while soliciting customers to make sure that their prospects and
16
     customers were not called pursuant to illegal robocalling.
17
          97.      As set out above, Defendants violated their duty by using illegal robocalling in their sales
18
     process.
19
20        98.      The violation proximately caused Plaintiff to incur actual damages such as nuisance and

21   annoyance and those statutorily recognized.

22        99.      As a result, Plaintiff has incurred damages.
23        100.     The damages were the kind that the statute was designed to prevent.
24
          101.     Silverline, Simply and Equisolar are liable for damages caused by John Doe 1’s through
25
     the vicarious liability principles pled herein.
26
27
28
                                                          15
                                                                                                    3:19-cv-04794
      Case 4:19-cv-04794-JST Document 1 Filed 08/14/19 Page 16 of 16




 1                                    PRAYER FOR RELIEF
 2
 3   WHEREFORE, Plaintiff Allison L. Javitch prays for the following relief:

 4           a) An injunction requiring Defendants to cease all calls to Plaintiff;

 5           b) An order declaring that Defendants’ actions, as set out above, violate the TCPA;

 6           c) An order declaring that Defendants’ actions, as set out above, knowingly and willfully

 7               violate the TCPA;

 8           d) An order declaring that Defendants’ actions, as set out above, violate the California’s

 9               Consumers Legal Remedies Act §1770(a)(22)(A);

10           e) An order declaring that Defendants’ actions, as set out above, constitute the common

11               law tort of negligence;

12           f) An award of actual and/or statutory damages and civil penalties;

13           g) An award of reasonable attorneys’ fees and costs; and

14           h) Such other and further relief that the Court deems reasonable and just.

15
                                           JURY DEMAND
16
     Plaintiff requests a trial by jury of all claims that can be so tried.
17
18   Dated: August 14, 2019
19                                           Respectfully submitted,
20
21                                           By: /s/ Mark L. Javitch                   .
                                             Plaintiff’s Attorney
22
                                             Mark L. Javitch (California SBN 323729)
23                                           Javitch Law Office
                                             480 S. Ellsworth Ave.
24                                           San Mateo CA 94401
25                                           Tel: 650-781-8000
                                             Fax: 650-648-0705
26
27
28
                                                    16
                                                                                            3:19-cv-04794
